
	
		IIB
		113th CONGRESS
		2d Session
		H. R. 1501
		IN THE SENATE OF THE UNITED STATES
		April 29, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of the Interior to study the suitability and feasibility of designating the
			 Prison Ship Martyrs’ Monument in Fort Greene Park, in the New York City
			 borough of Brooklyn, as a unit of the National Park System.
	
	
		1.Prison Ship Martyrs’ Monument study; report
			(a)Short titleThis section may be cited as the Prison Ship Martyrs’ Monument Preservation Act.
			(b)Study
				(1)In generalThe Secretary of the Interior shall complete a study to determine the suitability and feasibility
			 of designating the Prison Ship Martyrs’ Monument in Fort Greene Park, in
			 the New York City borough of Brooklyn, as a unit of the National Park
			 System.
				(2)Applicable lawThe study required under this subsection shall be conducted in accordance with section 8(c) of the
			 National Park System General Authorities Act (16 U.S.C. 1a–5(c)).
				(3)Content of studyThe study shall include—
					(A)an analysis of operational issues that should be considered if the Prison Ship Martyrs’ Monument
			 were to be designated as a unit of the National Park System;
					(B)an analysis of the feasibility of administering the Prison Ships Martyrs’ Monument, considering its
			 size, configuration, and other factors, including an annual cost estimate;
					(C)an analysis of the economic, educational, and other impacts of the designation of the Prison Ship
			 Martyrs’ Monument as a unit of the National Park System;
					(D)an analysis of the effect of the designation of the Prison Ship Martyrs’ Monument as a unit of the
			 National Park System on—
						(i)existing commercial and recreational activities, and on the authorization, construction, operation,
			 maintenance, or improvement of energy production and transmission
			 infrastructure; and
						(ii)the authority of State and local governments to manage those activities; and
						(E)an identification of any authorities, including condemnation, that will compel or permit the
			 Secretary of the Interior to influence or participate in local land use
			 decisions (such as zoning) or place restrictions on non-Federal lands if
			 the Prison Ship Martyrs’ Monument is designated as a unit of the National
			 Park System.
					(c)Notification of private property ownersUpon commencement of the study, owners of private property in or adjacent to the Prison Ship
			 Martyrs’ Monument shall be notified of the study’s commencement and scope.
			(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of the Interior
			 shall transmit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report containing the conclusions of the study required by
			 subsection (b).
			
	Passed the House of Representatives April 28, 2014.Karen L. Haas,Clerk
